i



                OFFICEOFTHEATTORNEYGENERALOFTEXAS
                                      AUSTIN
    GROVER SELLERS
    ATIORNLI GENERAL




    Dr. W. A. Davis, State Registrar
    Bureau of Vital Statiatios
    Board of Health
    Austin, Texas
    Dear Sirr                      op5.nion No. O-7030
                                   Re: Filing      of birth
                                         oertlfioates     rtor
                                         adopted ohildren.

    aa followsr
                   “I regret very muoh th
             sible for 00 to atte
             January lOth, to rea
             relati#e   to the metho
             oatea for edopted ohi
                                                            been written
                                                          he above Opinion,
                                                         by adoption  and by
                                                        rtltlloates      result
                                                          oertlf    loates   re-


                                               la reversed and the State
                                              new birth oertifloate 80 aa




                   parent   of a legitimate    child?
                   “2.   Upon the remarriage of the mother
                   ar;d the adoption of her ohild by her
                   seoond husband, should the new certificate
                   show her seoond husband 88 the natural
                   father of the child?
Dr. W.   A.   Davis,   page 2


            “3,  when unolaa and aunts adopt nephew8
            and nleoaa, should tha new oertiffoatas  in
            view of the findlngjr of the court of adop-
            tion and ooamon knowledge, ahow the unolea
            and aunt@ as the natural fathers end mothere
            of these adopted ohildran?
            “4.   Whare grzmdparents   adopt ~randohildran,
            ahould the graodparanta be shown aa the nat-
            ural parants OS the childran and, if ao,
            should tha preaant agea of tha grandparent0
            be shown on the oertlfloatas?
            “5.   If two ohildren born leaa than 9 numtha
            apart ara adoptrd, ehould the adoptlng par-
            ent@ be ahown aa the natural parenta in oon-
            tradiotion  to oartaln biologloal faota?
            “6.   The preeent law provide8 that upon tha
            request of the adopting parants, the original
            birth raoord map be retained in the rile and
            not sealed with tha adoption deoree.    Ir the
            Opinion of Augurt 1, 1945, ie reversed and
            tha adopting parenta era ahown QXIthe raoord
            a8 the natural parante, you have two oertiil-
            oataa fllad aide by eldo whloh are oontre-
            dlotory with no explanation   attached.

            “7.  When the date of bixth of the ohild la
            shown to be prior to tha date of marriage of
            the adopting parents, should the new Oertlfl-
            oate ahow the adopting parents aa the natural
            parante of a ohlld born prior to their marriage?

            “8.  Should the slgnatura of the phyaiolan
            who attended the birth of the rhlld,   or his
            name, b% placed on the new oertitloate   ahow-
            ing th% adopting parents without hir knowl-
            edge or obnaent?W
            SeOtlon 9 of Artiole  466, Vernonts   Annotetad   Oivil
Stetutea,     reada In pert a6 folbwm
                                                                                         .I.
                                                                                   126


Dr.    W. A. DaViS,      pew   3


                When a ohild la adopted In aeoordanoe with the
        provisions    of thi8 Artiole,   all legal relationship
        and all righta and dutiee between auoh ohlld and Its
        natural parents shall aease and determine, provided,
        however, that nothing herein shall prevent suoh
        adopted ohilU from Inheriting       froa its natural parent1
        all adopted children ahall inherit from the adopted
        as well aa Its natural parenta.         Said ohild shall
        themafter     be deemd   and held to be, for every
        purpose, the ohild of its parent or parent8 by
        adoption aa Sully am though born of them In lawful
        wedlock.     Said child ahall be entitled     to proper
        eduoetion,    support, malntenanoe, nurture and oabe
        from said parent or parents by adoption,         and shall
        Inherit   from said parent or parente by adoption,
        and es the ohild of said parent or parenta by
        adoptlonJ za+nfully as though born to thea ln lawful
        wmllook~

        Subaeotlm     26 of Rule Us,      hrt.   447’7,   V.   k. C. s.,   reads
In    pert aa rolia8t      .

               *Provided further upon entry of final order of
        adoption the Judge or Clerk of Court shell notlfjr
        the Regletrar OS Vital StatiatIOa               In State Departxent
        of iiaalth of aotlon taken, glvIn,g the namea and ad-
        dreaaen of the natural           parent8 if known or of the
        ohild*e next Ida, the date oi birth and naae OS auoh
        child before end after adoption and the name and
        addreemee of footer parentr.             Said Fiegi8trar of Vital
        Statlatloe      shall llkewlrre      be notified    of any eubae-
        quent revocation         of suoh order of adoption or any
        anaulnent of adoption.            Oopiea of ell reports of
        adoptions     end reports      of revooation      of ord6r of
        edoptlon and of ennulamata shall within thirty                (30)
        daya after such order be realled to the Registrar of
        Vital   Ststistlos        of the State Department of Realth.
        Upon reoeipt of copy of any final order of adoption
        the State     ;iegistraI!    Of Vital   StstistiOs     shall OaUBe
        to be made s reoord of the birth In the new name or
        namea of the adoptIhg parents or parent.                 Ke shall
        then oauae to be sealed and filed the original
        oertifloate      of birth,      If any, with the adoption
        deoree of the Court and suoh aealed gaokage may be
        opened only upon order of a Court of reoord.                 upon
                                                                  127

Dr. '6. A. Davis,   pa&e 4


      receipt of oopy of annulment of adoption aald Regia-
      trar of Vital Statistloe     shall restore  ths original
      name of the child and the nanea of hi8 natural       par-
      enta or psrent to the reoord of birth of suoh child,
      Provided further that adoption made under existing
      law prior to the psssage of this Aot, may be rsgie-
      tered with the Bureau of Vital Statistios      upon sworn
      applioation   of aithsr adoptive parent or guardian of
      the adopted ohild,    show the nanan and addresses of
      the natural parents if known or of the ohild*s next
      kin, the date of birth and the name of suoh ohlld
      before end after adoption,     the names and addraraae
      of fostsr   parents,  together with proof of adoption,
      oithar by oartified    oopy of the reoord of the efrl-
      davit of adoption, or the Court order of adoption.
            “Upon the adoption of said ohild     the state
      Xegletrar shall notffy the Looal Reg&mr          of that
      adoption,   and shall forward to the Looal Regletrar
      a oopy of the birth oertlf1oate      howing the hams8 of
      the parents by adoption,    provided that no stetemsnt
      of the adoption shall appear on that raoord.        Tha
      Local Registrar shall return     to the State Registrar,
      or shall oanoel the oertIfioata      of the natural birth
     ~of said child,    and shall substitute   In Ita plaoa a
      oertifloate   forwarded hia by the State Registrar,
            “And provided further that the State RsgIatrar,
      upon the written request     signed by the parent, or
      parents, of the adopted ohild, may retain the oartlfi-
      oate of the natural birth In the file and may attaoh
      a oartifloats    ahowing the names of the parent+,   or
      parents, by adoption to the orIgi.m& oertiffoete      as
      an amendment. The State Registrar      shall furnish the
      Local Registrar with a oopy of the said birth
      oartifloate    to be attaohed to the origtial  birth
      oertifIoate   .v
      our ijpinion No,   O-6631   reeds   in part as follows:
           “In our opfnlon, when the State Rsgistrar  re-
      oeives an adoption decree, he should file a oertifi-
      oete of the birth ti the neftr name or nemss of the
      adoptin& parent or paparents ln whloh them la no
      statement of the ado tlon, as nquired    ih subdlvis1on
      26 of Rule 47a, * * 5,
Dr. W. A. ‘Davie,     page 5

     i3, our opinion No. O-7052, dealing with birth           oertlfloatee
Of adopted children,  we held aE foUoW5r
             *In view of the foregoing    it la our opinion that
      you are njt required to rewrlte the birth osrtlfioates
      of adopted ahfldren that were filed        in compllanoe with
      ~plrion 1.;~. o-6682 (which ha8 been overruled and wlth-
      drawn), unlese request therefor       is made by the proper
      parties.     If and when suah requeet ie made by the
      adoptive parent8 or other proper partie5,        it la our
      opinion that you should rewrite theee reaord5 80 aa to
      ahow that the adoptive parenta are the parent8 of e5ld
      ohildwn . In other words, the new oertlfioate,          insofar
      58 it relate8 to the adoptive parents,        ehould be pr+
      pared ln the same manner a8 you now prepere birth
      oertlflaates    under the provlrlons     of Subeeotlonr  1 t0
      24, lnolueive,    of Rule 47a, Art. &,T7, V. A. C. S.
      Going a little    further, we do not think that the Word
      *natural* 8houl.d be used berore the nan18of the father,
      mother or child.*

       A oamful   mading  of the above atatuter    anC the above quote4
portions of oplnlonr OS thle department reveals that lt was never
the intention   of the Legislature   nor the holding of this depert-
ment that the adoptive (legal)     parent or parent8 should b5 own-
5ldered as the natural parent5 of the adopted ohild.       rrom the




       In p8seing laws on thle very important matter, the member5
of the Legl8lature      did not seek to preaorlbe      a standard form of
birth oertlflaate     to be used by the state Registrar ln preparing
all kinds of birth oertlfloateg,but         on the oontrery they parred
Subseotlone 1 to 24, lnclueive,        of Rule 478, Artlele     477,
V. A. C. S.,    preeorlblng    Che eseentlala    that muet be oontalned
ln the natural birth oertlflcate,         Subseotlon 25 dealing with
the blrth oertlficate      of an lllegltlmate     ohild, end Subesotion
26 providing for the birth aertiflaate         of an adopted ohlld, end
Other aubeeotlone enumereting the prerequleltee           of a delayed
birth oertif’loa te.     Stated another way, a person that ir familiar
with the birth oertifioate       law8 of Texa5 aan dlotlngulrh       a netural
birth oertlfloste     from the birth certificate       of aa adopted ohlld
or 8 delayed birth oertlfloate,        for there are alwaya oertain
charaoterlstlos     aontained in each birth oertlfloete        that will
rdentity it.     In other words, something that lo very neoeesary
for the oo5pletion      of the netural birth oartlfloate      will have ~0
Place ln the birth certlflaate        of the adopted child or ln the
delayed birth certlflaate,       or vice verse.
                                                                            129

Dr.   W.   A. Davis,   page 6

      You have propounded a number of questions as to whether
the adoptive parent or parents ahould be shown es the netural
parent8 of the child in the new birth certificate,        an~dr
answer to the same, we call your attention        to our Opinion No.
O-7052, wherein we said that "the new certifloate,         insofar a8
It relates   to the adoptive parents,      should be prepared in the
same manner as you now prepare birth certificates        under the
provisions   of SubseatiOAs 1 to 2J+, inclusive,     of Rule 478,
Art. 4477, V. A. C. S."       Stated another wey, in preparing the
"AatCUlal birth oertifiaate"      in aooordance with the ebove men-
tioned subsections     you or the Local Registrars    do not use the
word vnaturaln before the name of the father, mother or child,
and if, in preparing the birth oertlfioate        of an adopted ohild,
you inserted the word vnaturel e before the name of the father,
mother or ohlld you would be doing something contrary both to
the letter   and spirit   of the law, and what is more you would
be doing something that Is not done ln the preperetlon          of a
Wnature~l birth oertifioate".
      The Legisleture  passed SUbaeotlOA 26 primarily for the
benefit of the adopted ahild, but in ao doing the Legislature
did not intend that the State Registrar     or anyone elee  shouhl
make e false statement.     When you prepare a birth oertlflcate
OS an adopted ahlld lA aooordanoe with our Opinions Nos.
o-6631,  O-7052 and thie opinion,   you are not making a false
statement, but on the contrary,    you have a birth oertifioate
thet does not oontain any statement of the adOptiOA, not even
so muoh as the word eadoption n before the Aame of the father,
mother or ahild; in addition thereto,    you have e birth, oertiSi-
cete prepared in the came manner as you now prepare a WAatural
birth oertlSioateW,   Insofar ea it relate8 to the parents and                .
ahlld, for In suoh a aertifloate    the word WAeturall~ is not
used before the name of the father,    mother or ahlld.~
     The foregoing answers your Questions Nos. 1,. 2,         3,   4,   5
and 7, and we answer your other qUeStiOnS es follows:
      6.   Inthe    above discussion       It will be AOted that the
adoptive parents are not shown to be the natural,             erents OS-
the child, but on the aontrery,           they are showns +paryts
of the child ln the Bane menner ea la dOAe in the *netura
birth oertifloete".       The PrOViSiOA‘t     Of Subaeotion 26 that are
applicable   to your question are alear and definite,           and when
a birth certifiaete     is prepered IA eocordenae with the same,
we see no reason why any further explanation            should be made
In the certifiaate.
Dr. W. Ai Davis;      page   7



       8.  IA enswer to thla pueation it la our opinion that
the State tiegisltrar ha5 AO authority   to use the Aam or slg-
naturs of t!ie phyoloian (who ettended the birth)         on the new
birth oertiflmite    without his knowledge or consent.        It 15
nmndatory that the attending phyaioian’s       oartifiaate    be
plaoed ln the birth oertifloete     pm ered In 5cOOrdaAOe
with YUb8eCtiOA5 1 to 24 (natural bPrth certifloates),           but
we do not think that 5uoh a oertifioete      haa any plaoe in
the birth oertifioat5     of an 5dopted child.
       We tru5t    that we have aatlrSaotorily   answer54 your
lnqulrl55.
                                            Yours very truly,



                                                 $e.a--+g,.
JCDlLJ                                            3. 0. DavIa,        Jr.
                                                              Asatiitfmt